Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 01/15/2020
2.	 New Claim 52 was added, which is supported at paragraph [0083] of applicants’ published application, i.e., US PG PUB 2021/0009788. 
	Thus, no new matter is present at this time.

Claim Objections
3.	Claims 30-34, 41-44, and 46 are objected to because of the following informalities:  
	As to Claim 30: The applicants are advised to replace the claimed “one or more samples of a carbon black” with “one or more samples of the carbon black”. 
	As to Claims 31-34: The applicants are advised to replace the claimed “an equilibrium level of volatile content” in claims 31-33 with “the equilibrium level of volatile content”. 
	As to Claims 41, 43, and 46: The applicants are advised to replace the claimed phrase “a carbon black produced by the method of claim 19” to “a functionalized carbon black produced by the method of claim 19” to be consistent with languages used in claim 19
	As to Claim 42: The applicants are advised to delete the claimed phrase “any one of”. 
	As to Claim 44: The applicants are advised to add the term “further” before the claimed phrase “one or more conventional rubber formulations suitable for use in a tire”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 19, 22, 26-30, 36, 38, 41, 43-44, 46, 48-49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. (US 2017/0037253). 
	Claim 19 and its dependent claims are directed to a method for preparing a functionalized carbon black, comprising determining an equilibrium level of volatile content, and the functionalizing a carbon black to a range of from 80% to about 150 % of the equilibrium level of volatile content.
	According to pages 6-7, paragraph [0033] of the present specification, the term “equilibrium value” is intended to refer to levels of functionalization, for example, oxidation, wherein all of the available edge sites on the surface graphene layers of the carbon black are functionalized, but wherein no or substantially no additional functionalization has occurred that could result in change in surface porosity and/or morphology.  Page 7, paragraph [0034] of the 
	Lastly, the functionalized carbon black as recited in the claims are useful for rubber industry, tires, inks and coatings (see page 5, paragraph [0027] of the present specification and see also present claims 41 and 44). 
	As to Claims 19, 22, 26-30, 36, 38, 41, 43-44, and 46: Hardman et al. disclose a method of tuning the surface chemistry of carbon black to form ideal particles for the intended application including, among others, tire and rubber industry, involving the step of subjecting the carbon black particles during and/or after formation to surface functionalizing agents in a controlled manner so as to impart a degree and/or density of functionalization of the carbon black particles so as to adapt the carbon black particles to a particular pre-intended application (Paragraphs [0005]-[0006] and [0034], and see also claims 1 and 9 of Hardman et al.), corresponding to the claimed method for preparing a functionalized carbon black.  Hardman et al. also disclose the functionalization agents include one or more oxidization agents and ozone (see, for example, claims 7 and 8 of Hardman et al.).  Hardman et al. further disclose that the functionalization step is an in situ process (Paragraph [0034]).  
	However, Hardman et al. do not specifically mention the steps of determining an equilibrium level of volatile content, followed by functionalizing carbon black to particular percentages of the equilibrium level of volatile content required by claims 19, 22, and 26-29.

	Given the above teachings, it would have been obvious to one of ordinary skill in the art to oxidize (functionalize) the carbon black by controlling the ratio of the surface composition and dimension of the amount or density of the surface functional groups to obtain optimum or workable claimed equilibrium volatile levels, with a reasonable expectation of successfully tailoring the superior performance of carbon blacks within the intended applications, including inks, rubber compounds, and tires as suggested by Hardman et al.
	As to Claims 48-49 and 51-52: Claim 48 and its dependent claims are directed to a tire comprising a carbon black having, prior to compounding, volatile contents including particular percentages of a predicted equilibrium level of volatile content.  According to applicants at paragraph [0067] of their published application, i.e., US PG PUB 2021/0009788, the claimed predicted equilibrium level of volatile content serves as a function of the number of edge sites occupied and surface area of the carbon blacks.  Moreover, these carbon black as recited in the claims are useful for tires and rubber compounds (see paragraph [0085] of applicants’ published .

Allowable Subject Matter
5.	Claims 2-3, 6, 10-16, 40, 42, and 45 are allowable over the prior art references, namely, Hardman et al. (US 2017/0037253) and Steinhardt et al. (US 2016/0075563). 
	None of these references individually or in combination teaches or would have suggested the claimed carbon black having particular percentages of an equilibrium level of volatile content determined by either a graphitic crystal model or a paracrystalline model, and inks, coating composition, rubber compositions, and tires comprising the same.  
Specifically, Hardman et al. disclose a method of tuning the surface chemistry of carbon black to form ideal particles for the intended application including, among others, tire and rubber industry, involving the step of subjecting the carbon black particles during and/or after formation to surface functionalizing agents in a controlled manner so as to impart a degree and/or density of functionalization of the carbon black particles so as to adapt the carbon black particles to a particular pre-intended application (Paragraphs [0005]-[0006] and [0034], and see also claims 1 and 9 of Hardman et al.).
However, Hardman et al. do not specifically mention the claimed carbon black having particular percentages of an equilibrium level of volatile content determined by either a graphitic crystal model or a paracrystalline model.
Steinhardt et al. do not remedy the deficiencies of Hardman et al.  Steinhardt et al. only disclose the use of crystalline and paracrystalline models for controlling or altering the band gap of a material, and in particular commercially useful materials such as amorphous silicon, and is 
6.	Claims 31-34, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HANNAH J PAK/Primary Examiner, Art Unit 1764